Citation Nr: 9901265	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right ankle disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1965 to October 
1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston.

During the course of the current appeal, the RO took action 
that increased various ratings and granted service connection 
for one disability  Service connection is in effect for 
postoperative hiatal hernia with gastrectomy and vagotomy, 
currently evaluated as 60 percent disabling; scars, status 
post bilateral hernia repair with chronic pain in the right 
groin area, currently evaluated as 10 percent disabling; and 
residuals, bilateral inguinal herniorrhaphy, laceration scar 
of the head, fracture of the 5th toe of the left foot, 
avulsion fracture of the left lateral malleolus, vascular 
headaches due to head trauma and repair, ventral and hiatal 
hernias, each evaluated as noncompensably disabling.

In his Substantive Appeal, a VA Form 9, dated in February 
1998, the veteran checked that he wanted to provide testimony 
before a Member of the Board at the RO and in a hand-written 
annotation, he indicated further that he wanted to do so via 
video conferencing.

A Report of Contact, VA Form 119, dated in November 1998, 
reflects that the veteran indicated that he was fully 
satisfied with actions taken by the RO and wished to withdraw 
his appeal on all pending appellate issues except for the 
issue of entitlement to service connection for a right ankle 
disability.


REMAND

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West ); 38 C.F.R. 3.103(a) (1998), and mindful of 
the veteran's basic entitlement to a personal hearing as has 
been requested, the Board will not decide the remaining 
appellate issue pending a remand for further action as 
follows:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Member of the Board at the RO in 
Houston via video conferencing.  

A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no further action until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
